Citation Nr: 0519769	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-05 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1966 to 
November 1968.  He served in Vietnam and was awarded the 
Purple Heart Medal.

In May 2001, the veteran filed a claim of entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant.  A rating decision dated later that same month denied 
the claim, and he appealed.

The Board remanded the case in August 2003 for the purpose of 
obtaining a medical opinion regarding the current severity of 
the veteran's service-connected shrapnel wounds and to 
differentiate between the symptomatology associated with this 
condition and that associated with a post-service work 
accident.  Pursuant to the Board's request, a VA examination 
was conducted in April 2004, a copy of which has been 
associated with the claims file.  After completing the 
additional development requested by the Board, the RO again 
denied the veteran's claim in a March 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.


FINDINGS OF FACT

1.  The veteran is in receipt of a total rating as a result 
of shell fragment wounds received in Vietnam combat.

2.  The medical and other evidence of record does not reveal 
that the veteran is blind, or that he has lost the use of any 
extremity.

CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant are 
not met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.309, 
3.809a (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks specially adapted housing or a certificate 
of eligibility for a special home adaptation grant.  He 
contends that such benefit is warranted because he frequently 
uses a cane, brace or wheelchair for ambulation.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2002 statement of the case (SOC) and 
the January 2003 and March 2005 SSOCs of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
November 2001 and March 2004, which were specifically 
intended to address the requirements of the VCAA.  
The November 2001 letter from the RO specifically notified 
the veteran that to qualify for specially adapted housing he 
would need to demonstrate that his service connected 
disabilities resulted in "1. loss of use of both lower 
extremities so as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; "2. loss of use of 
one lower extremity together with the residuals of organic 
disease or injury which so affects the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or the use of a wheelchair;" or 
"3. loss of use of an upper extremity and the loss of use of 
one lower extremity which so affects the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or use of a wheelchair."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including "State or local 
governments, private doctors and hospitals or current or 
former employers."  The veteran was also notified that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the veteran was asked to "provide the names 
and approximate dates of treatment for all treatment 
providers, VA and non-VA, who have treated you for your left 
knee or left hip . . . VA Form 21-4138, Statement in Support 
of Claim is enclosed for your use."  Moreover, the veteran 
was informed that for all "non-VA treatment providers whose 
records have not been previously submitted, complete a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and we 
will request the records for you."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2004 letter instructed the veteran to "Please 
provide us with any additional evidence or information you 
may have pertaining to your claim that is not currently of 
record" (emphasis in original).  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the November 
2001 and March 2004 letters requested a response within 60 
days, each also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period in each letter has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in May 2001.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that following VCAA 
notice compliance action, the claim was readjudicated in 
March 2005, after the veteran was provided the opportunity to 
present evidence and argument in support of his claim. Thus, 
any VCAA notice deficiencies have been rectified, and there 
is no prejudice to the veteran in proceeding to consider his 
claim on its merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records; 
treatment records from the Toledo, Gainesville, Ann Arbor, 
and Daytona Beach VA Medical Centers (VAMCs); extensive 
medical records which were associated with the veteran's 
claim for Social Security disability benefits; and the 
reports of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence 
which has yet to be obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

The Board has considered the argument of the veteran's 
representative to the effect that the RO erred in its 
apparent failure to afford the local representative an 
opportunity to submit an additional VA Form 646 following the 
most recent SSOC.  

The regulations do not require the submission of a VA Form 
646 before the Board can adjudicate a case.  See generally 
38 C.F.R. § 3.103 (2004).  Moreover, in this case a VA Form 
646 was in fact submitted, in April 2003.  

In any event, any possible due process deficiency caused by 
the alleged failure of the RO to allow the veteran's 
representative to file a second VA Form 646 has been remedied 
by the subsequent submission of an Appellate Brief 
Presentation by the veteran's representative in June 2005.  
The veteran and his representative have both been accorded 
ample opportunity to present argument on his behalf.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809(a)-(b) (2004).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2004).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 C.F.R. § 3.809a (a), (b) (2004).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Factual Background

The veteran served in the United States Marine Corps from 
August 1966 to November 1968.  He sustained multiple shrapnel 
injuries to the left arm, chest, and leg when a rocket 
exploded next to him during combat in May 1968.  Service 
medical records reflect that shortly after sustaining his 
combat injuries, the veteran complained of weakness and 
numbness in the left forearm and hand together with pain and 
tenderness in the left knee.  Atrophy of the thenar, dorsal 
interosseous, and abductor digiti quitni muscles of the left 
hand with limited flexion of the left thumb, index, and 
middle fingers was also noted.  Shortly before discharge, the 
veteran was largely asymptomatic, but did exhibit left hand 
dexterity impairment and difficulty with running and stair 
climbing.  He could fully flex the left elbow and the left 
knee had full strength and range of motion.

The veteran was medically discharged from the Marine Corps in 
November 1968 and was granted service connection for his 
combat injuries in a May 1969 rating decision.  VA 
examination in September 1969 also revealed muscle wasting in 
the left forearm and the inability to completely flex the 
first two fingers of the left hand.  Coordination and gait 
were normal, but areas of hypoesthesia and paresthesias were 
noted over the ulnar surfaces of the left hand.  He currently 
has service connection for shell fragment wounds (SFWs) of 
the left knee and thigh, rated 30 percent disabling; SFWs of 
the right thigh, rated 10 percent disabling; SFWs of the 
upper left lumbar area, rated 10 percent disabling; SFWs of 
the left chest, rated as 10 percent disabling; SFWs to the 
left arm with history of venous graft, left brachial artery, 
rated as 10 percent disabling; and median and ulnar 
neuropathy of the left arm as a result of SFWs, currently 
rated as 60 percent disabling.  The veteran is also in 
receipt of a noncompensable evaluation for SFWs to the 
buttocks, right leg, back, and anterior right thigh.  A total 
rating based upon individual unemployability (TDIU) was also 
granted in an April 1997 rating decision.

Following the September 1969 VA examination, there is no 
medical evidence of record until December 1990, at which time 
the veteran was injured at work when a steel coil weighing 
nearly 200 pounds fell on his left knee.  Following this 
injury, the veteran complained of pain, weakness, and 
stiffness in the left knee together with difficulty kneeling, 
squatting, or climbing stairs.  He also reported difficulty 
with walking long distances and noted that his knee would 
occasionally lock or give out.  Knee range of motion was near 
full.  The veteran subsequently pursued a course of physical 
therapy but was unable to return to his job as a millwright 
after his orthopedic specialist permanently restricted him 
from work requiring repetitive squatting, climbing, or 
kneeling (the veteran's job required frequent climbing to 
repair heavy cranes, substantial lifting, and frequent 
bending).  A VA examination in March 1992 revealed similar 
findings and noted that the veteran "sometimes" used a cane 
to assist with ambulation.  

Due to his left lower extremity pathology and left arm 
impairment (which was manifested at that time by loss of left 
hand dexterity, thenar atrophy, and left arm weakness and 
numbness), the veteran was granted Social Security disability 
benefits in May 1993.

On VA examination in May 1996, the veteran complained of 
occasional left hip pain together with left thigh weakness, 
instability, burning and tightness.  The veteran also noted 
numbness and a burning sensation in the left knee, but no 
effusion, catching, locking, instability, foot drop, or 
weakness was exhibited.  The veteran had full range of motion 
in the left knee and no dysfunction of the leg ankle or foot 
was identified.  The veteran presented to the examination 
with a cane, but was able to walk without it, albeit with a 
limp.

VA examination of the left arm and hand in May 1996 revealed 
normal strength, tone, and bulk throughout the arm with the 
exception of the left hand and forearm, where he exhibited 
marked weakness of function within the distribution of the 
ulnar and median nerves.  His grip was also impaired with 
atrophy noted at the thenar and hypothenar eminences.  The 
veteran also complained of impaired dexterity and weakness in 
all digits of the left hand together and decreased sensation.

Treatment records following the May 1996 VA examinations 
reveal regular treatment for complaints similar to those 
found on earlier examinations, particularly left knee pain, 
locking, instability, and "giving out."  The veteran also 
repeatedly complained of left hip pain and difficulty in 
walking prolonged distances.  Although he indicated that he 
could walk unaided for short distances and around the house, 
he reported using a knee brace and cane (or more recently 
crutches and a pneumatic boot) when outside the home.  The 
veteran also indicated that he occasionally uses a wheelchair 
for traversing especially long distances.  Physical 
examinations, however, consistently revealed a full range of 
motion of the left knee, good balance, and the ability to sit 
and stand independently.  The veteran was also able to 
perform strengthening exercises for his quadriceps muscles 
and hip abductors.  Treatment records were largely negative 
for complaint or treatment of the left upper extremity, 
although difficulty with using the left arm and hand for more 
than "assist activity" was noted. 

X-rays were consistently negative with the exception of 
"minimal to mild" osteoarthritis of the left knee and 
"mild" osteoarthritis of the left hip.  The presence of 
small pieces of retained shrapnel in the soft tissue of the 
left knee and hip was also noted. 

Also of record is the report of an April 2004 VA examination, 
which was scheduled pursuant to the Board's August 2003 
remand.  During this examination, the veteran reported left 
knee pain and weakness with a tendency of the knee to buckle.  
He also complained of left shoulder pain and left arm and 
hand weakness.  Physical examination of the left upper 
extremity revealed a full range of motion in the left 
shoulder with moderate power.  The left elbow also exhibited 
a full range of motion with 4/5 power.  Muscle atrophy on the 
left forearm was also identified with wrist flexion and 
extension at 3+/5.  Examination of the left hand revealed 
grip impairment and poor power.  Movement of the index and 
middle fingers was limited and sensation was dull.  

Examination of the left lower extremity showed a range of 
motion in the left hip of 90 degrees of flexion, abduction to 
30 degrees, adduction to 15 degrees, internal rotation of 20 
degrees, and external rotation of 30 degrees.  Atrophy of the 
quadriceps muscle was also noted.  With regard to the left 
knee, physical examination revealed normal alignment, good 
ligament stability, and no effusion or swelling.  Active and 
passive knee motion was from 0-125 degrees with 3/5 extension 
power and 4+/5 flexion power.  X-rays of the left hip, femur, 
humerus, and knee were essentially normal with the exception 
of metal fragments in the soft tissue.  The veteran presented 
to the examination with a knee brace and cane, but he was 
able to walk without them, albeit with a "somewhat stamping 
gait on the left side."  Equilibrium was normal.

Overall, the examiner determined that "it is impossible to 
distinguish between the pathology due to shrapnel injury from 
any other impairments due to non-service-connected cause."  
He further opined that "the veteran has not completely lost 
the use of his left lower extremity and left upper extremity 
to the extent that would preclude his locomotion without the 
regular and constant use of [a] wheelchair, braces, or 
crutches."

Analysis

The veteran seeks specially adapted housing or a certificate 
of eligibility for a special home adaptation grant.  In 
substance, he contends that such is warranted because he 
contends that he frequently uses a cane, brace or wheelchair 
to assist with ambulation.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to his service-connected 
SFWs, the veteran also experienced additional injury to his 
left lower extremity due to a December 1990 work-related 
accident.  Financial assistance to acquire specially adapted 
housing or a certificate of eligibility for a special home 
adaptation grant can only be granted for service-connected 
disabilities.  See 38 U.S.C.A. § 2101 (West 2002).  Thus, in 
determining the veteran's eligibility for specially adapted 
housing benefits or a special home adaptation grant, it is 
incumbent upon the Board to identify, and disregard, any 
pathology associated with the nonservice-connected work-
related injury residuals.  However, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board remanded this case in August 2003 for the express 
purpose of obtaining a medical opinion which differentiated 
between the symptomatology associated with the veteran's 
service-connected SFWs and "any impairment due to a 
nonservice-connected cause such as post-service injury."  
After performing a thorough physical examination of the 
veteran, the April 2004 VA examiner determined that "it is 
impossible to distinguish between the pathology due to 
shrapnel injury from any other impairments due to non-
service-connected cause."  Accordingly, the Board will 
consider all of the veteran's left lower extremity pathology 
as resulting from his service-connected SFWs.

The merits of the claim

As noted in the law and regulations section above, to qualify 
for financial assistance in acquiring specially adapted 
housing, the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair must be demonstrated.  38 C.F.R. 
§ 3.809(b)(4) (2004).  [Because the veteran has not lost the 
use of his right lower or upper extremity and is not blind, 
the other subparagraphs of 38 C.F.R. § 3.809(b) are not for 
application in this case.  The veteran does not contend 
otherwise.]

Careful review of the medical and other evidence of record 
does not reveal that the veteran has lost the use of either 
extremity to the point of not being able to ambulate without 
the aid of braces, crutches, canes, or a wheelchair.  
Although he has significant weakness and numbness in the left 
hand and muscle atrophy of the forearm, the April 2004 VA 
examination revealed a full range of motion in the left 
shoulder and elbow, with moderate power of the shoulder and 
nearly full power to of the elbow.  Wrist flexion and 
extension was 3+/5.  The other available treatment records 
are consistent with these findings.  

Although the veteran's left hand grip and dexterity have been 
frequently characterized as "poor," treatment records 
indicate that he is still able to use the hand for assistive 
purposes.  Indeed, when using a cane, the veteran grips it 
with the left hand.  While acknowledging some level of left 
upper extremity impairment, the April 2004 VA examiner 
specifically concluded that the veteran had not lost the use 
of the left upper extremity.  No contrary medical opinion is 
of record.

Treatment records have also not demonstrated the loss of use 
of the left lower extremity.  While the veteran has 
complained of left knee, thigh, and hip pain together with 
knee locking and instability, range of motion of the left hip 
and knee has been consistently within normal limits.  VA 
treatment records have also failed to demonstrate knee 
effusion or weakness, foot drop, or any other dysfunction of 
the ankle or foot.  The veteran has consistently exhibited 
good balance and equilibrium and has been able to routinely 
sit and stand independently.  The veteran has also been able 
to regularly perform strengthening exercises for his 
quadriceps muscles and hip abductors.  X-rays have 
consistently been within normal limits with the exception of 
only "minimal to mild" arthritis of the left hip and knee.  
Moreover, the April 2004 VA examiner noted normal left knee 
alignment with good ligament stability, and no effusion or 
swelling.  Power in the left knee was nearly full with 3/5 
extension power and 4+/5 flexion power.  Given these 
findings, the examiner specifically concluded that the 
veteran had not completely lost the use of his left lower 
extremity.  Again, no contradictory medical opinion is of 
record.

The Board has considered the veteran's occasional use of 
assistive devices such as a knee brace, cane, crutches and a 
wheelchair.  Review of the medical record, however, reveals 
that the veteran can walk short distances unaided by these 
devices, and that does not need them to walk around the 
house.  According to VA treatment records, the assistive 
devices mentioned above are used by the veteran primarily for 
longer trips outside the home, with the longest journeys 
requiring a wheelchair.  While these findings demonstrate 
considerable disability, because the veteran can still walk 
short distances unaided, complete loss of use of the left 
lower extremity has simply not been demonstrated.  

There is no question that the veteran has significant 
disability as a result of his combat-related injuries.  This 
is reflected in the total disability rating which has been 
assigned.  As discussed immediately above, the evidence of 
record does not, however, reflect that the veteran's service-
connected injuries caused the complete loss of use of either 
the upper or lower extremity.  Accordingly, the entitlement 
to specially adapted housing is not warranted under the 
regulations, and the claim must be denied.

The veteran is also not eligible for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b).  Eligibility 
for such a grant requires blindness in both eyes with 5/200 
visual acuity or less, or the anatomical loss or loss of use 
of both hands.  See 38 C.F.R. § 3.809a (b) (2004).  In the 
instant case, there is no evidence that the veteran is blind, 
and he does not contend as much.  Moreover, as discussed 
above, he has not lost the use of either hand.   The veteran 
is therefore not eligible for a special home adaptation 
grant.  Accordingly, this claim must also be denied.


ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


